Citation Nr: 0918749	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-35 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from January 2001 to 
January 2005, including duty in support of Operation Iraqi 
Freedom with duty in Iraq from April 2003 to July 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The Veteran appeared and testified at 
a hearing held before a Decision Review Officer at the RO in 
February 2007.

The Board notes that, in September 2008, the Veteran 
officially changed his name, which is reflected above in the 
heading of this decision.
 

FINDINGS OF FACT

1.  The Veteran does not currently have a disability due to 
impaired hearing as defined for VA compensation purposes.

2.  The Veteran's tinnitus may be reasonably linked to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service.   
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
October 2005, prior to the initial AOJ decision on his 
claims.  Additional notice was provided to the Veteran in 
March 2006 and October 2008.  The Board finds that the 
notices provided fully comply with VA's duty to notify, and 
that any deficiency as to timing of any notice element has 
been cured by subsequent compliant notice and readjudication 
of the Veteran's claims.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (defects in timing of notice may be 
cured by affording the Veteran appropriate notice and 
subsequent adjudication).

Likewise, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the Veteran submitted evidence in connection with his 
claims, which indicates he knew of the need to provide VA 
with information and evidence to support his claims.  Thus 
the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the Veteran, and any error in this regard 
is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
afforded VA examination on his claims in November 2005 and 
November 2008.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Bilateral Hearing Loss

The Veteran claims that he has bilateral hearing loss due to 
constant exposure to loud noises coming from mortar attacks 
while stationed in Iraq for 15 months.  In support of his 
claim, he submitted a friend's statement dated in March 2008 
that corroborates that, during the period of April 2003 to 
July 2004, their camp and patrols were attacked on numerous 
occasions by rockets, mortars and small arms fire; also once 
by a vehicle-born improvised explosive devise.  This friend 
gives details of one such incident that occurred in Baghdad 
in December 2003.

The Board does not question the Veteran's exposure to noise 
in service.  Unfortunately, service connection for bilateral 
hearing loss cannot be awarded as the medical evidence fails 
to establish that the Veteran has a disability due to hearing 
impairment as defined by VA for compensation purposes.  

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection:  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  

The Veteran's claims file contains multiple reports of 
audiological testing.  The Veteran underwent examination for 
separation in August 2004.  On audiological evaluation, pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
5
15
LEFT
15
20
10
10
30

The Board notes that at 6000 Hertz, pure tone thresholds in 
decibels were 25 in the right ear and 40 in the left ear, 
indicating a mild hearing loss in the left ear beginning at 
this level.  Speech audiometry was not noted.

The first post-service medical evidence relating to the 
Veteran's hearing is a September 2005 VA audiology consult.  
On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
12
14
4
6
14
LEFT
10
18
4
16
22

The Board notes that at 6000 Hertz, pure tone thresholds in 
decibels were 10 in the right ear and 38 in the left ear, 
again indicating a mild drop in hearing acuity at this level.  
Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.

The Veteran underwent a VA ear disease examination in 
November 2005.  Based upon these two audiograms, the examiner 
stated the Veteran had normal hearing.  

In August 2007, the Veteran submitted the report of a May 
2007 VA audiology consult at which audiometric testing was 
conducted.  On audiological evaluation, pure tone thresholds, 
in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
14
14
4
5
16
LEFT
12
20
4
16
28

The Board notes that at 6000 Hertz, pure tone thresholds in 
decibels were 18 in the right ear and 50 in the left ear.  
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
assessment was normal hearing in the right ear and mild to 
moderate sensorineural hearing loss in the left ear above 
4000 Hertz.  

In August 2008, the Veteran again submitted another VA 
audiology consult, this one dated in May 2008.  Although the 
numeric results of the audiometric testing are not shown, the 
assessment was that the Veteran had normal hearing in the 
right ear from 250 to 4000 Hertz with a mild sensorineural 
hearing loss at 8000 Hertz and normal hearing in the left ear 
from 250 to 3000 Hertz with a mild sensorineural hearing loss 
from 4000 to 8000 Hertz.  Based on this consult note, the 
Board remanded the Veteran's claim in October 2008 for a VA 
audio examination.

The instructed VA examination was conducted in November 2008.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
15
LEFT
20
20
10
20
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The examiner noted that the Veteran demonstrated excellent 
word recognition ability bilaterally.  The assessment was 
that the right ear hearing is well within normal limits and 
the left ear hearing is within normal limits from 250 to 3000 
Hertz and with very mild sensorineural hearing loss at 4000 
Hertz.  The examiner stated that, in his clinical opinion, 
there was a minimal threshold shift at 4000 Hertz in the left 
ear while the Veteran was on active duty; however, the 
Veteran's hearing loss does not meet the criteria for 
disability under VA regulations.

Based on the above medical evidence, the Board has to 
conclude that the preponderance of the evidence is against 
finding that the Veteran currently has a hearing disability 
as defined by VA for compensation purposes.  Even though the 
November 2008 VA examiner opined the Veteran's left ear 
hearing acuity shifted during service, the Veteran's loss of 
hearing acuity cannot be service-connected at this time 
because it fails to meet the specific criteria for a hearing 
disability as set forth in 38 C.F.R. § 3.385.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Therefore, service connection for bilateral hearing loss is 
denied because the medical evidence fails to establish the 
Veteran has a current disability for which service connection 
may be granted.  

Tinnitus

The Veteran's service treatment records do not reflect any 
complaints or treatment for tinnitus.  Indeed, on a post 
deployment health assessment prepared in July 2004, the 
Veteran specifically denied having had ringing of the ears 
during his deployment or at that time.  At his discharge 
examination the Veteran made no mention of ear problems, and 
his ears were characterized as normal on clinical evaluation.  

The first complaint of tinnitus is recorded in VA treatment 
records dated in August 2005, although these made no mention 
of the cause.  On his application for benefits received in 
September 2005, the Veteran reported he had constant ringing 
in his ears from the attacks on his base in Iraq, and from 
small arms fire, and in November 2005, he was examined for VA 
purposes in connection with his claim.  At that time, the 
Veteran again reported the presence of tinnitus, but the 
examiner concluded it was not due to service, pointing to the 
absence of any complaints in service, and the normal service 
separation examination.  

The Veteran has continued to complain of tinnitus, and the 
question of its cause was again addressed in  November 2008 
VA examination.  This examiner concluded it was less likely 
as not that tinnitus was the result of military service, 
citing the Veteran's denial of tinnitus on the post 
deployment health assessment, and the absence of any 
complaints of it in the Veteran's service treatment records.  

For his part, the Veteran has credibly acknowledged he did 
not know the meaning of the word tinnitus until it was 
described to him by another soldier after his discharge from 
the service.  Likewise, in his notice of disagreement, he did 
not describe a ringing sound, but a sound of a different 
character.  As such a denial of "ringing" in the ears in 
his post deployment health assessment is not necessarily 
inconsistent with the Veteran's current contentions, as the 
sound in his ears was something other than ringing.  In 
addition, his explanation for the absence of any complaints 
or treatment for the sound in his ears he was experiencing is 
entirely plausible, (i.e., those around him were being 
treated for more life threatening shrapnel wounds, and any 
attention given to him for experiencing an annoying sound in 
his ears would have taken the time and attention of those 
care givers from more pressing tasks).  Lastly, a notation of 
"normal" ears at service separation, does not necessarily 
establish the absence of tinnitus, since there is no specific 
place on the examination report to explicitly mention the 
presence or absence of tinnitus.  

Thus, there is a plausible explanation for the absence of any 
mention of tinnitus in the service treatment records, 
complaints are noted a few short months after service, and 
there exists the veteran's credible report of the onset of 
the problem during service.  These facts provide a reasonable 
basis for concluding the Veteran's tinnitus was incurred in 
service.  




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.


___________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


